    Case: 1:19-cv-06466 Document #: 98 Filed: 10/29/20 Page 1 of 5 PageID #:524




                                IN THE
                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 THE INDIANA RAIL ROAD                     )
 COMPANY, ASSOCIATION OF                   )
 AMERICAN RAILROADS,                       )
 AMERICAN SHORT LINE AND                   )
 REGIONAL RAILROAD                         )
 ASSOCIATION,                              )
                                           )
              Plaintiffs,                  )
                                           )
        v.                                 )
                                           )
ILLINOIS COMMERCE                          )
COMMISSION, together with its              )
members, CARRIE ZALEWSKI,                  )
BRIEN J. SHEAHAN, SADZI                    )   No. 1:19-cv-06466
MARTHA OLIVA, D. ETHAN                     )
KIMBREL, and MARIA S.                      )
BOCANEGRA, in their official               )
capacities,                                )
                                           )
              Defendants,                  )
                                           )
        and                                )
                                           )
THE BROTHERHOOD OF                         )
LOCOMOTIVE ENGINEERS AND                   )
TRAINMEN and TRANSPORTATION                )
OF THE SHEET METAL, AIR, RAIL              )
TRANSPORTATION WORKERS,                    )   The Honorable
                                           )   EDMOND E. CHANG,
              Intervenor-Defendants.       )   Judge Presiding.

        STATE DEFENDANTS’ MOTION TO CORRECT JUDGMENT
                 PURSUANT TO FED. R. CIV. P. 60(a)

      State Defendants Illinois Commerce Commission (“ICC”) and its members in

their official capacities, Carrie Zalewski, Sadzi Martha Oliva, D. Ethan Kimbrel,
    Case: 1:19-cv-06466 Document #: 98 Filed: 10/29/20 Page 2 of 5 PageID #:525




Maria S. Bocanegra, and Brien J. Sheahan,1 by and through their attorney, Kwame

Raoul, Attorney General of the State of Illinois, hereby move this court under Fed.

R. Civ. P. (“Rule”) 60(a) to correct clerical mistakes in the judgment entered on

October 1, 2020 (Doc. 97). Specifically, State Defendants ask this court to order

that the judgment be corrected to reflect that all claims against the ICC are

dismissed and that the 42 U.S.C. § 1983 claim against State Defendants is

dismissed with prejudice, as stated in this court’s order of September 30, 2020 (Doc.

96 at 11-13). Moreover, State Defendants intend to file a notice of appeal from a

portion of this court’s September 30 order and October 1 judgment. If this court is

unable to rule on this motion before that appeal is docketed in the United States

Court of Appeals for the Seventh Circuit, then State Defendants ask this court to

indicate whether it is inclined to grant this motion. See 7th Cir. R. 57; Fed. R. Civ.

P. 60(a).

       In support of this motion, State Defendants state as follows:

       1.    Rule 60(a) permits this court to “correct a clerical mistake or

a mistake arising from oversight or omission whenever one is found in a judgment.”

Fed. R. Civ. P. 60(a). Relief is available under Rule 60(a) when the judgment does

not reflect “what the judge actually meant;” that is, “the flaw lies in the translation

of the original meaning to the judgment.” Klingman v. Levinson, 877 F.2d 1357,

1360-61 (7th Cir. 1989) (internal quotations omitted).



1 Michael T. Carrigan should be substituted for Brien J. Sheahan because Carrigan
has succeeded Sheahan as a commissioner. See Fed. R. Civ. P. 25(d).


                                           2
    Case: 1:19-cv-06466 Document #: 98 Filed: 10/29/20 Page 3 of 5 PageID #:526




       2.     In this court’s September 30, 2020 memorandum opinion and order, it

ruled that “the ICC must be dismissed as a named party on all counts.” Doc. 96 at

11. This court also ruled that the “Section 1983 claim is dismissed with prejudice.”

Id. at 12; see id. at 13 (same).

       3.     The judgment entered under Rule 58 does not reflect the entry of this

relief. Instead, it states only that “[d]eclaratory judgment [is] entered in favor of

the Plaintiffs and against the Defendants. The Crew Size Law, Public Act 101-

0294, Section 2d, is preempted by the Federal Railroad Administration Withdrawal

Order, 84 Fed. Reg. 25, 735 (May 29, 2019).” Doc. 97. Because the judgment does

not capture the full scope of relief entered by this court, it should be amended to

include that the ICC is dismissed from the action on all counts and that the 42

U.S.C. § 1983 claim against State Defendants is dismissed with prejudice. See Am.

Fed’n of Grain Millers, Local 24 v. Cargill Inc., 15 F.3d 726, 728 (7th Cir. 1994)

(district court acted properly under Rule 60(a) in directing clerk to correct “clerical

mistake that occurred when the clerk of the court mistakenly translated the district

court’s order into a judgment”).

       4.     If “an appeal has been docketed and while it is pending,” however, this

court may only correct mistakes under Rule 60(a) “with the appellate court’s leave.”

Fed. R. Civ. P. 60(a). In that situation, this court should “indicate whether it is

inclined to grant the motion,” and if it is so inclined, the Seventh Circuit “will

remand the case for the purposes of modifying the judgment.” 7th Cir. R. 57. As

explained, State Defendants intend to file a notice of appeal in this matter, and so if



                                            3
    Case: 1:19-cv-06466 Document #: 98 Filed: 10/29/20 Page 4 of 5 PageID #:527




that appeal is docketed before this court resolves this motion, the State Defendants

request that the Court indicate whether it is inclined to grant this motion.

      WHEREFORE, State Defendants respectfully request that, if their notice of

appeal has been docketed in the Seventh Circuit, this court first indicate whether it

is inclined to grant this motion, and that it ultimately order that the judgment be

corrected to reflect the dismissal of all claims against the ICC and the dismissal of

the 42 U.S.C. § 1983 claim against State Defendants with prejudice.

                                               Respectfully submitted,

                                               KWAME RAOUL
                                               Attorney General
                                               State of Illinois

                                        By:    /s/ Erin Walsh
                                               ERIN WALSH
                                               Assistant Attorney General
                                               100 West Randolph Street
                                               13th Floor
                                               Chicago, Illinois 60601
                                               (312) 814-6122
                                               ewalsh@atg.state.il.us




                                           4
    Case: 1:19-cv-06466 Document #: 98 Filed: 10/29/20 Page 5 of 5 PageID #:528




                  CERTIFICATE OF FILING AND SERVICE

      I certify that on October 29, 2020, I electronically filed the foregoing State

Defendants’ Motion to Correct Judgment Pursuant to Fed. R. Civ. P. 60(a)

with the Clerk of the Court for the United States District Court for the Northern

District of Illinois, Eastern Division, by using the CM/ECF system.

      I further certify that the other participants in this case are CM/ECF users

and will be served by the CM/ECF system.

      Daniel J. Mohan                         Jacob T. Spencer
      mohan@daleymohan.com                    jspencer@gibsondunn.com

      Kerry Mohan                             Sean M. Sullivan
      kmohan@daleymohan.com                   ssullivan@daleymohan.com

      Thomas H. Dupree, Jr.                   Matthew Pierce
      tdupree@gibsondunn.com                  mjp@ulaw.com

      Michael S. Wolly                        Joshua D. McInerney
      mwolly@zwerdling.com                    jmcinerney@barkanmeizlish.com

      Joel Abbott D’Alba                      Matthew Scott Jarka
      jad@ulaw.com                            msj@ulaw.com

      Ryan A. Hagerty
      rah@ulaw.com

                                              /s/ Erin Walsh
                                              ERIN WALSH
                                              Assistant Attorney General
                                              100 West Randolph Street
                                              13th Floor
                                              Chicago, Illinois 60601
                                              (312) 814-6122
                                              ewalsh@atg.state.il.us
